YibgiN, J.
Intoxicating liquors found in a freight railroad station in Portland in transit from Portsmouth, New Hampshire, to the National Soldiers’ Home, Togus, at which place alone they were intended for sale by the Home Storekeeper, are not liable to seizure under B. S., e. 27, §§ 39, et seq.
By the terms of the statute such liquors only are liable as are kept and deposited "in the state intended for unlawful sale in the state,” § 39, or “in violation of law,” § 40. It is the intent of one having the title or authority to sell in violation of law which is to be regarded. State v. Garland, 63 Maine, 121.
The “Home” where the liquors were intended to be sold is on territory which has been ceded to the United States, over which no jurisdiction whatever is retained by this state save that reserved by St. 1867, c. 66, namely: for the execution of civil and criminal processes, issued under state authority, against persons "charged with offences committed outside of that territory” *404which can have no possible application to cases like the one now ;under examination.
The laws of this state do not reach beyond its own territory •and liquors sold in the ceded territory cannot be considered sold in violation of the laws of this state. On the other hand the jurisdiction of the federal courts is exclusive over all crimes or offences committed within such ceded territory. Houston v. Moore, 5 Wheat. 27; Com. v. Clary, 8 Mass. 72; State v. Kelley, 76 Maine, 333.

Exceptions sustained.

Peters, C. J., Walton, Libbey, Emery and Haskell, JJ., .concurred.